Lucas App. Nos. L-10-1245 and L-10-1246, 2010-Ohio-5506. This cause is pending before the court as an appeal involving parental rights/adoption from the Court of Appeals for Lucas County. The records of this court indicate that appellant has not filed a merit brief, due March 15, 2011, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence.
Upon consideration thereof, it is ordered by the court that this cause is dismissed.